     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 1 of 14 Page ID #:1



 1    Patrick J. Folan (CA Bar No. 125340)
      Steven W. Brennan (CA Bar No. 110256)
 2    ST. JOHN, WALLACE, BRENNAN & FOLAN LLP
      2377 Crenshaw Blvd., Suite 151
 3    Torrance, California 90501-3318
      Telephone: (310) 792-1075
 4    Facsimile: (310) 792-0635
      E-mail: pjfolan@swbf.net; swbrennan@swbf.net
 5

 6    Attorneys for Plaintiff
      Morgan Stanley Smith Barney LLC
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11     Morgan Stanley Smith Barney LLC,        )       CASE No.
12                                             )
                          Plaintiff,           )       COMPLAINT:
13                                             )
             vs.                               )          1. MISAPPROPRIATION OF
14                                             )             TRADE SECRETS;
                                               )          2. CONVERSION;
15                                             )          3. BREACH OF DUTY OF
       Brent Jacobs,                           )             LOYALTY;
16                                             )          4. UNFAIR COMPETITION
                          Defendant.           )
17                                             )       Date: May 24, 2019
                                                       Time: (to be determined)
18                                                     Ctrm: (to be determined)

19          1.     Plaintiff Morgan Stanley Smith Barney LLC (hereinafter “Morgan
20
      Stanley” or “Plaintiff”), hereby brings the following Complaint for injunctive relief
21
      against Brent Jacobs (hereinafter “Defendant”) for (1) misappropriation of trade
22

23    secrets; (2) conversion; (3) breach of duty of loyalty; and (4) unfair competition.
24
      Morgan Stanley further seeks an Order compelling arbitration before a Financial
25
      Industry Regulatory Authority, Inc. (“FINRA”) arbitration panel pursuant to Rules
26
27    13200 and 13804 of the FINRA Code of Arbitration Procedure.
28
                                                   1
                                        COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 2 of 14 Page ID #:2



 1          2.    Morgan Stanley seeks a temporary restraining order and a preliminary
 2
      injunction to enforce Defendant’s legal obligations based on his misappropriation
 3

 4
      of trade secrets, conversion, breach of the duty of loyalty, and unfair competition.

 5          3.     Unlike other cases involving departing financial advisors, Defendant
 6
      in this case took original client documents containing financial and/or other highly
 7

 8
      confidential information pertaining to Morgan Stanley’s clients. Morgan Stanley

 9    also no longer has access to much of this information and, as a result, is
10
      handicapped in trying to retain the business of and service these clients.
11

12          4.    Morgan Stanley is filing, simultaneously with the filing of this action,

13    an arbitration against the Defendant before FINRA. FINRA’s Code of Arbitration
14
      Procedure Rule 13804 requires parties seeking interim injunctive relief to do so
15

16    from a court of competent jurisdiction and, upon entry of an order by a court,

17    FINRA will schedule an expedited hearing on the request for a permanent
18
      injunction within fifteen days.
19
20    I. PARTIES

21          5.     Morgan Stanley is a broker-dealer and a member of FINRA.
22
            6.    Defendant was formerly employed by Morgan Stanley as a financial
23

24    advisor in its Oxnard, California office.
25    ///
26
      ///
27

28
                                                  2
                                         COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 3 of 14 Page ID #:3



 1    II.    JURISDICTION AND VENUE
 2
             7.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1332 as the
 3

 4
      parties are citizens of different states and the amount in controversy exceeds

 5    $75,000 exclusive of interest and costs.
 6
             8.    Plaintiff is a limited liability company incorporated in Delaware with
 7

 8
      its principal place of business in the State of New York. Morgan Stanley’s sole

 9    member is Morgan Stanley Domestic Holdings, Inc. (“MSDHI”), a corporation
10
      wholly-owned by Morgan Stanley Capital Management, LLC (“MSCM”), a
11

12    limited liability company whose sole member is parent Morgan Stanley. Plaintiff

13    in this matter, as well as MSDHI, MSCM, and parent Morgan Stanley, all are
14
      incorporated in Delaware with its principal place of business in New York.
15

16           9.     Defendant is a citizen of the State of California, residing in Ojai,

17    California which is within this judicial district.
18
             10.    Venue is proper in this Court under 28 U.S.C. § 1391 as Defendant
19
20    resides in this judicial district and the conduct complained of also occurred in this

21    judicial district.
22

23    III.   FACTS COMMON TO ALL COUNTS

24           11.    Morgan Stanley is engaged in the business of, inter alia, providing
25
      investment services to the public at large.
26
27

28
                                                  3
                                          COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 4 of 14 Page ID #:4



 1          12.   On an annual basis, Defendant agreed to abide by Morgan Stanley’s
 2
      Code of Conduct. (Relevant excerpts of the 2019 Code of Conduct in effect at the
 3

 4
      time of Defendant’s resignation are attached hereto as Exhibit “A.”)   The Code of

 5    Conduct defines “confidential information” as information “that is not generally
 6
      known to the public”, including the “identity of our clients . . .” Id. at 15. The
 7

 8
      Code of Conduct further states, “You must protect all confidential information,

 9    regardless of its form or format” and “only access confidential information that
10
      you need and are authorized to see. . . .” Id. In addition, the Code of Conduct
11

12    states: “Your obligation to protect our confidential information continues even

13    after your employment at Morgan Stanley ends.” Id.
14
            13.   Morgan Stanley takes numerous other measures to protect its trade
15

16    secret information.     As set forth in the Declaration of Bradley Dykes, these

17    measures include limiting employee access to client information on a “need to
18
      know” basis. Furthermore, financial advisors only have access to the information
19
20    on clients they service. The office also contains several locked boxes where

21    confidential information that no longer is needed can be stored and later shredded.
22
            14. Defendant (and his assistant Kimberly Smith) resigned from Morgan
23

24    Stanley on May 17, 2019, without any advance notice, to join a competing firm,
25    Wells Fargo Advisors, LLC (“Wells Fargo”), in a nearby office located in the same
26
      building as Morgan Stanley and only two floors away. Based on prior deals paid
27

28
                                               4
                                        COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 5 of 14 Page ID #:5



 1    by Wells Fargo and other securities firms, Morgan Stanley believes Defendant
 2
      received financial inducements totaling over $2 million, including an upfront
 3

 4
      forgivable loan and asset and/or production bonuses.

 5          15. In February 2019, Morgan Stanley’s Oxnard office was undergoing
 6
      renovations. At around the same time, in order to economize space, Morgan
 7

 8
      Stanley encouraged financial advisors to digitize the contents of hard copy client

 9    files. Defendant, however, resisted these efforts to digitize his hard copy files and
10
      maintained most, if not all, of his client files in hard copy.
11

12          16.    In connection with the renovations that took place in February 2019,

13    Defendant apparently no longer had sufficient room in his new credenza to store
14
      hard copy client files, so he moved them to two large file drawers right outside his
15

16    office in the work area of Ms. Smith.

17          17.    Prior to Defendant’s and Ms. Smith’s resignations and during the
18
      week of May 13, 2019, Morgan Stanley employee Jo Trujeque had a conversation
19
20    with Ms. Smith about an expense issue, which took place in her work space

21    located just outside of Defendant’s office. During her conversation with Ms.
22
      Smith, Defendant, from his office and out of the blue, stated to Ms. Trujeque
23

24    words to the effect, “look at my drawers, no files.” It appears that Defendant was
25    referring to the branch office’s desire that hard copy files should be stored
26
      electronically. Immediately upon Defendant’s remarks, however, Ms. Smith said
27

28
                                                  5
                                          COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 6 of 14 Page ID #:6



 1    words to the effect that “yes, but we have all of these to get to.” At the same time
 2
      she made this statement, Ms. Smith gestured to the two large cabinets in her work
 3

 4
      area containing hard copy client files.

 5          18.    Upon Defendant’s and Ms. Smith’s resignations, which occurred
 6
      shortly after the conversation detailed in the foregoing paragraph, Ms. Trujeque
 7

 8
      inspected both Defendant’s office and Ms. Smith’s work space. No hard copy files

 9    were located in Defendant’s office, and the numerous file folders contained in the
10
      two drawers in Ms. Smith’s work space were predominantly empty.
11

12          19. As set forth fully in the Declaration of Alisa Stearns, upon Defendant’s

13    resignation from Morgan Stanley on Friday, May 17, 2019, Morgan Stanley
14
      employee Alisa Stearns spoke with Ms. Smith to address the client files that
15

16    appeared to be missing from her work area.         Ms. Smith denied that she or

17    Defendant took any files and claimed that the contents of the files had been
18
      scanned into the Morgan Stanley computer system.
19
20          20.    After speaking with Ms. Smith, however, Ms. Stearns conducted

21    searches in the computer system of several clients whose files were missing to see
22
      whether she could discern whether any client materials had been scanned. She
23

24    found nothing. She also conducted searches in the computer system of 10 of the
25    larger clients serviced by Defendant, and she further found no evidence of scanned
26
      materials from any hard copy files.       Ms. Stearns also conducted searches of
27

28
                                                6
                                         COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 7 of 14 Page ID #:7



 1    Defendant and Ms. Smith in Morgan Stanley’s “work flow” application to see if
 2
      she could further discern whether they scanned any contents of client files during
 3

 4
      the time period February 1, 2019 through the date of their resignations. Ms.

 5    Stearns likewise could find no evidence of scanned files through these searches.
 6
             21.   The information contained in these files would have been useful to
 7

 8
      Morgan Stanley in trying to retain its clients and also to serve them following

 9    Defendant’s departure. In fact, Morgan Stanley looked for documents in these
10
      client files for this very purpose. A sole copy of a number of the documents, such
11

12    as notes of communications with clients, also were kept in these files. Now that

13    the files are gone, Morgan Stanley has no access to these documents and
14
      information, which is very detrimental to the firm.
15

16           22.   Morgan Stanley believes, and is extremely concerned, that Defendant

17    retained files containing very sensitive and confidential information of Morgan
18
      Stanley clients, including, but not limited to, client account information. Morgan
19
20    Stanley believes that Defendant is misusing this information on behalf of a

21    competitor, including for the improper purpose of soliciting Morgan Stanley
22
      clients.
23

24           23.   Not only has Defendant appeared to have retained the trade secret and
25    proprietary information of Morgan Stanley, but Morgan Stanley has also learned
26
      that Defendant, in the week prior to his departure and at the expense of Morgan
27

28
                                               7
                                        COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 8 of 14 Page ID #:8



 1    Stanley, sent gifts in the form of flowers to 38 clients. It is clear that Defendant
 2
      sent these gifts to Morgan Stanley’s clients in anticipation of his move to Wells
 3

 4
      Fargo. In further anticipation of his move to Wells Fargo, Defendant also met with

 5    a very large client only two days before resigning and persuaded her to liquidate an
 6
      account that was not transferable to Wells Fargo. This transaction resulted in a
 7

 8
      sizable capital gains tax for the client but made it far easier for Defendant to move

 9    these assets to Wells Fargo. The client, in turn, then submitted instructions to
10
      move her assets to Wells Fargo, including the assets which previously had not
11

12    been transferable.

13                                          COUNT I
14
                                    INJUCTIVE RELIEVE
15

16          24.    The allegations of Paragraphs        through 20 are incorporated by

17    reference herein with the same force and effect as if set forth in full below.
18
            25.    By virtue of the foregoing, Morgan Stanley has demonstrated a
19
20    likelihood of success on the merits and that a balancing of the equities favors the

21    issuance of a temporary restraining order and preliminary injunction against
22
      Defendant.
23

24          26.    Unless Defendant is immediately enjoined from violating his legal
25    obligations, Morgan Stanley will be irreparably harmed by:
26
                   (a)     Disclosure of trade secrets and confidential and proprietary
27

28
                                                 8
                                         COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 9 of 14 Page ID #:9



 1                  client information,
 2
                    (b) loss of confidentiality of trade secret and confidential and
 3

 4
            proprietary client records and the attendant loss of confidence and

 5          trust of clients, loss of goodwill, and loss of business reputation;
 6
                    (c) Loss of clients, damage to office stability, and a threat to
 7

 8
            the enforcement of confidentiality obligations; and

 9                  (d)     Potential future economic loss, which is presently
10
            unascertainable and incalculable.
11

12          27.     Morgan Stanley has no adequate remedy at law.

13                                         COUNT II
14
                          MISAPPROPRIATION OF TRADE SECRETS
15

16          28.     The allegations of Paragraphs 1 through 27 are incorporated herein by

17    reference with the same force and effect as if set forth in full below.
18
            29.     Morgan Stanley developed and owns trade secrets as defined by the
19
20    California Uniform Trade Secrets Act (“CUTSA”), California Civil Code Section

21    3426-3426.11. The information in in the above-described missing files derives
22
      independent economic value, actual or potential, from not being generally known
23

24    to the public or other persons who can obtain economic value from its disclosure
25    or use.     Morgan Stanley takes reasonable efforts to protect and maintain the
26
      secrecy of its trade secrets including the above-described missing files.
27

28
                                                 9
                                          COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 10 of 14 Page ID #:10



 1              30.   As such the missing files are trade secrets entitled to protection under
 2
       the CUTSA.
 3

 4
                31.   Defendant has misappropriated Morgan Stanley’s trade secret

 5     information.
 6
                32.   As a consequence of the foregoing, Morgan Stanley has suffered and
 7

 8
       will continue to suffer irreparable harm and loss and unless and until enjoined by

 9     order of this Court, will cause great and irreparable harm to Morgan Stanley.
10
                                            COUNT III
11

12                                        CONVERSION

13              33.   The allegations of Paragraphs 1 through 32 are incorporated herein by
14
       reference with the same force and effect as if set forth in full below.
15

16              34.   Morgan Stanley has an ownership and/or right to possession of the

17     information and documents in its client files including the above-described missing
18
       files.
19
20              35.   Defendant wrongfully converted Morgan Stanley’s property by

21     removing and retaining and exercising dominion and control over property
22
       belonging to Morgan Stanley without permission or authorization, all for his own
23

24     personal gain.
25              36.   As a consequence of the foregoing, Morgan Stanley has suffered and
26
       will continue to suffer irreparable harm and loss.
27

28
                                                 10
                                           COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 11 of 14 Page ID #:11



 1                                          COUNT IV
 2
                             BREACH OF DUTY OF LOYALTY
 3

 4
             37.    The allegations of Paragraphs 1 through 36 are incorporated herein by

 5     reference with the same force and effect as if set forth in full below.
 6
             38.    During his employment Defendant owed Morgan Stanley a duty of
 7

 8
       loyalty to act solely and exclusively in Morgan Stanley’s best interest and to refrain

 9     from engaging in conduct contrary to Morgan Stanley’s legitimate business
10
       interests. Defendant has violated his duty of loyalty to Morgan Stanley by various
11

12     acts including the removal of client files and misappropriating Morgan Stanley’s

13     confidential and trade secret information, sending gifts to clients at a point in time
14
       he knows he will be joining a competitor, and persuading one or more clients to
15

16     make investment decisions that will facilitate the transfer of their assets to Wells

17     Fargo, all of which acts are contrary to and inimical to the interests of Morgan
18
       Stanley.
19
20           39.    As a consequence of the foregoing, Morgan Stanley has suffered and

21     will continue to suffer irreparable harm and loss.
22
                                            COUNT V
23

24                                 UNFAIR COMPETITION
25           40.    The allegations of Paragraphs 1 through 39 are incorporated herein by
26
       reference with the same force and effect as if set forth in full below.
27

28
                                                 11
                                          COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 12 of 14 Page ID #:12



 1           41.    Upon information and belief, the conduct of Defendant as described
 2
       above constitutes common law unfair competition and unfair completion in
 3

 4
       violation of California Business and Professions Code Section 17200 et. seq.

 5     which prohibits unfair, unlawful or fraudulent business practices.
 6
             42.    In further unfair competition, Defendant also falsely told at least one
 7

 8     Morgan Stanley client that he left because he because Morgan Stanley wanted him
 9
       to do things that were “unethical.” Multiple clients also have advised Morgan
10
       Stanley management that Defendant falsely claimed that another Financial Advisor
11

12     in the office will be “retiring” at the end this year so as to delude clients into
13
       believing they will suffer disruption if they stay at Morgan Stanley.
14

15           43.    As a consequence of the foregoing, Morgan Stanley has suffered and
16
       will continue to suffer irreparable harm and loss.
17

18                                  PRAYER FOR RELIEF
19
             WHEREFORE, for the reasons set forth above, Morgan Stanley respectfully
20

21     requests that the Court:

22                  (a)   Enter a Temporary Restraining Order and/or Preliminary
23
       Injunction immediately, enjoining Defendant, directly or indirectly, and whether
24

25     alone or in concert with others, including any officer, agent, employee and/or
26     representative of Wells Fargo, from:
27
                          (i)     Using, disclosing, or transmitting for any purpose
28
                                                12
                                         COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 13 of 14 Page ID #:13



 1     (including for the purpose of soliciting Morgan Stanley clients), any records,
 2
       documents, or information relating in any way to the clients, business or
 3

 4
       marketing strategies, or business operations of Morgan Stanley, whether in

 5     original, copied, computerized, handwritten, or any other form (hereafter the
 6
       “Records and Information”);
 7

 8
                            (ii)    Retaining, in any form, including without limitation

 9      original, copied, computerized, handwritten or any other form, any Records and
10
        Information; and
11

12                          (iii)   Any other such acts as this Court deems appropriate for

13     injunctive relief.
14
                    (b) Order Defendant, and anyone acting in concert or participation
15

16     with him, including any agent, employee, officer or representative of Wells Fargo,

17     to return to Morgan Stanley all Records and Information, whether in original,
18
       copied, computerized, handwritten or any other form, within twenty-four (24)
19
20     hours of notice to Defendant or his counsel of the terms of the Court’s Order.

21     Notwithstanding the foregoing, if any Records and Information to be purged
22
       pursuant to this paragraph exist in electronic form (hereinafter Electronically
23

24     Stored Information or “ESI,”) such ESI shall immediately be preserved in a
25     forensically sound manner prior to any purge or return, and Defendant’s counsel
26
       shall coordinate with Plaintiff’s counsel to arrange for return and purging of such
27

28
                                                  13
                                            COMPLAINT
     Case 2:19-cv-04540 Document 1 Filed 05/24/19 Page 14 of 14 Page ID #:14



 1     ESI within five days; and
 2
                    (c)    Direct Morgan Stanley and Defendant, pursuant to the
 3

 4
       requirements of sections 3 and 4 of the Federal Arbitration Act, 9 U.S.C. §§ 3-4,

 5     the parties are directed to proceed to an expedited arbitration hearing before a duly
 6
       appointed panel of arbitrators pursuant to Rule 13804 of the FINRA Code of
 7

 8
       Arbitration Procedure.

 9     Dated: May 24, 2019                    ST. JOHN, WALLACE, BRENNAN
10                                            & FOLAN LLP

11

12                                            /s/ Patrick J. Folan            _
                                              PATRICK J. FOLAN
13                                            Attorneys for Plaintiff
14                                            Morgan Stanley Smith Barney LLC

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                14
                                         COMPLAINT
